Citation Nr: 1439488	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  07-16 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in relevant part, denied entitlement to service connection for arthralgia of the cervical spine.  

The Veteran and his wife testified at a hearing before the undersigned in August 2008.  A transcript of the hearing is of record.

In November 2008, August 2011, April 2013, and October 2013, the Board remanded the appeal for further development.  The Board additionally disposed of other claims on appeal in the November 2008 and August 2011 decisions.

The Board previously referred the issues of entitlement to an increased rating for PTSD and whether clear and unmistakable error (CUE) was committed in a November 2006 rating decision that denied entitlement to service connection for left and right knee disabilities to the Agency of Original Jurisdiction (AOJ) for adjudication.  The AOJ, however, has not yet considered these issues, thus they are again referred for appropriate action.  


FINDINGS OF FACT

The Veteran incurred current cervical spine degenerative arthritis in active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a) (West 2002); 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for certain chronic diseases, including arthritis, when the disease is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.

When service connection for chronic diseases is at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker, 701 F.3d 1331.  

Degenerative arthritis of the cervical spine was diagnosed in VA examinations in September 2011 and March 2014.  

The Veteran's service treatment records reveal that he fell down a flight of stairs, injuring his back, in June 1970.  In a December 2005 statement, the Veteran contended that he had additionally injured his neck during the fall down the stairs, and had had chronic back pain, including of the upper back, ever since.  The Veteran additionally testified during his Board hearing that he injured his neck while falling from a bus while serving in Vietnam.  He alluded to having continual back problems from his neck down as a result of falling, but that he did not seek specific treatment for his neck pain other than pain relief, as low back symptoms were often more severe.  His report is corroborated by a July 2008 statement from a fellow service member, noting that he witnessed the Veteran's fall from the bus, resulting in injury to his back and shoulder.  

The Veteran is competent to report ongoing neck pain since service, and overall, his reports are not contradicted by other evidence of record.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Based on this competent and credible evidence, a continuity of symptomatology of chronic neck pain has been established sufficient to satisfy remaining service connection elements.  See Walker, 701 F.3d 1331.  

While September 2011 and March 2014 VA examiner's opined that the Veteran's cervical spine degenerative arthritis was not at least as likely as not etiologically related to service, the September 2011 examiner did not fully consider the evidence of in-service injuries, and the March 2014 examiner did not fully consider the Veteran's reports of a continuity of neck pain symptomatology since service.  Accordingly, the examiners' opinions are of minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Resolving reasonable doubt in the Veteran's favor; the elements of service connection are all demonstrated and service connection for a cervical spine disability is granted.


ORDER

Service connection for a cervical spine disability is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


